Mr. Justice Gary delivered the opinion of the Court. This suit was brought upon the following contract: “ Booms only. Bo. rooms, eight. Cap., twenty people. Bates, $1.50. This article of agreement, made and entered into by and between Miss Katherine L. Courtright, of Chicago, proprietor of Bo. 4228 Grand Boulevard, party of the first part, and the World’s Fair Hotel and Boarding Bureau, of Chicago, Illinois, party of the second part. The party of the first part agrees to devote and set aside for the exclusive use of the patrons of said bureau, eight bedrooms in above mentioned premises for and during the entire period of the World’s Fair in 1893, at a net rate of §1.60 per day for each person. . The party of the first part appoints, and by these presents does make and constitute the party of the second part the exclusive agent of the party of. the first part to secure and assign guests to occupy the above described rooms during the continuance of the World’s Fair, with full power and authority to collect for the same in- advance. The party of the first part further agrees to receive and entertain such guests, to honor and receive the tickets issued by the party of the second part for accommodations in above named house. The party of the first part further agrees to keep said premises clean and tidy; that guests placed in said premises shall have clean and comfortable beds; that no guest shall be allowed to occupy a room for a longer time than the bureau ticket held by such guest calls for. The World’s Fair Hotel and Boarding Bureau, party of the second part, accepts the exclusive agency for providing-occupants for the rooms in said premises during the World’s Fair in 1893, and undertakes to keep them comfortably filled with guests during the entire term, varying with the attendance to the fair; agrees to redeem on demand at their general offices all tickets sold by the party of the second part, and taken up and presented by the party of the first part at the net rate above written. It is understood and agreed by the parties hereto, that a record of said rooms shall be kept by the bureau and filled as soon as possible after they become vacant, the object being to keep them steadily occupied, that the party of the first part may lose as little time as possible in changing occupants. It is further understood that the party of the first part shall pay one dollar contracting fee, and the cost of inspection and diagraming, twenty-five cents for each room, contracted for. If not accepted by the inspector this contract is to be void, and no inspection fee to be charged. Signed in duplicate by the parties hereto, in the city of Chicago, this 3d day of April, 1893. Katherine L. Courtrigiit, World’s Fair Hotel and Boarding Bureau. J. J. 0. Curry, Attest: President. Chas. A. Sweetland, »Assistant Secretary. From June 1st, ’93, to Oct. 1st, '93. The term ' comfortably filled’ in this contract is a patronage of at least two-thirds the capacity of the rooms during the entire season, as reported by inspector. Chas. A. Sweetland, Ass’t Sec’y. Inspection May 29tli.” This appeal is based upon a construction of that contract which rejects the clause of the contract in these words: “ And undertakes to keep them comfortably filled with guests during the entire term, varying with the attendance of the fair.” Such a construction is not permissible. The appellant looked doubtless for profit in letting lodgings at a higher rate than $1.50 per day, and made the contract in order to secure the lodgings, itself taking the risk of securing the lodgers. There is nothing else in the case, and the judgment is affirmed.